RIGGS, J.
Claimant appeals an order of the Workers’ Compensation Board denying attorney fees. In this case of first impression, we affirm.
Claimant is an attorney who sustained a compen-sable injury. SAIF denied the claim. Claimant represented himself. The referee awarded claimant a 25 percent penalty and an assessed attorney fee for unreasonable denial of the claim under ORS 656.386(1). The Workers’ Compensation Board affirmed the penalty award and reversed the award of attorney fees. Claimant assigns error to the reversal of the award of attorney fees.
We review for error of law. ORS 183.482(8)(a). However, we will defer to the Board’s interpretation of its rule, so long as that interpretation is not inconsistent with the rule or the policy expressed in the statutes. Mershon v. Oregonian Publishing, 96 Or App 223, 227, 772 P2d 440, rev den 308 Or 315 (1989). The Board’s ruling is not inconsistent with rules or statutes. Its definition of attorney fees is:
“ ‘Attorney fee’ means payment for legal services performed by an attorney on behalf and at the request of a claimant * * * under ORS Chapter 656.” OAR 438-15-005(4). (Emphasis supplied.)
In Stanley W. Talley, 38 Van Natta 1553, 1554 (1986), the Board ruled that pro se claimants who are not attorneys may not be awarded an attorney fee. Nothing in the statutes suggests that the legislature intended to treat pro se attorneys differently from other pro se claimants. Claimant is not entitled to attorney fees.
Affirmed.